F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               MAY 29 2001
                                   TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                      Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                          No. 00-4089
 ERIC LONNIE NEILL,                                    (D.C. No. 98-CR-273-K)
                                                              (D.Utah)
          Defendant-Appellant.




                                ORDER AND JUDGMENT*


Before HENRY, BRISCOE and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

      Defendant Eric Lonnie Neill appeals from his convictions on six counts of bank

fraud and his sentence of fifteen months. His counsel has filed a brief pursuant to



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited
under the terms and conditions of 10th Cir. R. 36.3.
Anders v. California, 386 U.S. 738 (1967), raising three issues: (1) whether the

indictment should have been dismissed under the Interstate Agreement on Detainers; (2)

whether the court erred in finding Neill was an organizer, leader, manager, or supervisor

pursuant to U.S.S.G. § 3B1.1(c); and (3) whether the court erred in increasing Neill's

base offense level both for being an organizer or leader and for being involved in more

than minimal planning. We dismiss the appeal.

      Neill was charged with thirty-four counts of bank fraud. As a result of a plea

agreement, he entered pleas of guilty to six counts, executing a Statement In Advance of

Plea of Guilty, which provided in part:

            8. I know that there is no appellate review of any lawful sentence
      imposed under a plea of guilty.
            9. I know that, under 18 U.S.C. § 3742(a), I may appeal a sentence
      imposed under this plea of guilty in any of the following circumstances:
                    (a) If the sentence was imposed in violation of the law.
                    (b) If the sentence was imposed as a result of an
            incorrect application of the sentencing guidelines.
                    (c) If the sentence is greater than the sentence
            specified in the applicable guideline range to the extent that
            the sentence includes a greater fine or term of imprisonment,
            probation, or supervised released than the maximum
            established in the guideline range, or includes a more limiting
            condition of probation or supervised release under 18 U.S.C.
            § 3563(b)(6) or 18 U.S.C. § 3563(b)(11) than the maximum
            established in the guideline range.
                    (d) If the sentence was imposed for an offense for
            which there is no sentencing guideline, and the sentence is
            plainly unreasonable.
            10. As noted above, I understand that a sentencing guideline range
      for my case will be determined by the Court in accordance with the
      Sentencing Reform Act of 1984. . . . Acknowledging all this, I knowingly
      and voluntarily waive my right to appeal any sentence imposed by the

                                            2
       Court and the manner in which the sentence is determined, so long as my
       sentence is within the statutory maximums . . . I also waive any right to
       challenge or appeal the conviction in this case based on any claim of
       violation of the Speedy Trial Act or any claim of violation of the provisions
       of the Interstate Agreement on Detainers. I also waive any right to
       challenge the sentence or the manner in which the sentence is determined
       in any collateral attack, including, but not limited to, a motion brought
       under 28 U.S.C. § 2255.

Statement at 3-4. At the plea hearing, the following exchange occurred:

              THE COURT: Let's see. You waive the right to challenge or
       appeal the conviction in this case based on any claim of violation of the
       Speedy Trial Act or any claim of violation of the provision of the Interstate
       Agreement on Detainers. “I also waive any right to challenge the sentence
       or the manner in which the sentence is determined and any collateral
       attack.” Do you understand those waivers?
              NEILL: Yes.

Transcript at 7-8. The presentence report indicated that based on Neill's total offense

level of 13 and a criminal history category of II, the guidelines range of imprisonment

was fifteen to twenty-one months. U.S.S.G. § 5A. The court imposed a sentence of

fifteen months.

       We enforce the terms of a lawful plea agreement. See United States v. Hernandez,

134 F.3d 1435, 1437 (10th Cir. 1998). If a defendant knowingly and voluntarily waives

his statutory right to appeal, a sentence is generally enforceable. See id.

       We have examined the sentencing transcript, the plea statement, and the entire

record on appeal and conclude the plea agreement was entered knowingly and voluntarily

by the defendant in exchange for promises favorable to him. The sentence imposed was

not an illegal sentence and was not greater than the sentence specified in the applicable

                                              3
guidelines range.

      Neill waived his right to bring this appeal. Counsel's motion to withdraw as

counsel for Neill is GRANTED. The appeal is DISMISSED.

                                        Entered for the Court

                                        Mary Beck Briscoe
                                        Circuit Judge




                                           4